Citation Nr: 1700573	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), prior to December 21, 2011. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Air Force from June 1980 to December 1985.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which granted entitlement to a TDIU on a schedular basis, effective December 21, 2011.  

In March 2015, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In July 2106, the Veteran submitted a notice of disagreement with regard to the effective date assigned for the award of additional dependents' benefits in a June 2016 decision.  In an July 2016 letter, the RO acknowledged receipt of written disagreement.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  As the record reflects that the NOD has been recognized and that additional action is pending, a remand of the issue pursuant to Manlincon is not warranted in this case.


FINDINGS OF FACT

1.  Prior to December 21, 2011, the Veteran was service connected for obstructive sleep apnea, rated as 50 percent disabling and degenerative disc disease of the lumbar spine, rated as 20 percent disabling.  His combined rating prior to December 21, 2011 was 60 percent.  

2.  It is at least as likely as not that prior to December 21, 2011, the Veteran's service-connected disabilities prevented him from engaging in substantially gainful employment.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for a finding of a TDIU under 38 C.F.R. 4.16 (b), prior to December 21, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(b), 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, a VCAA letter was sent to the Veteran in November 2010, which identified the evidence necessary to substantiate a claim for a total disability rating based on individual unemployability and the relative duties of VA and the claimant to obtain evidence.  

In regard to the duty to assist, the Veteran was afforded VA examinations in October and November 2010.  The examiners reviewed the case file, examined the Veteran and considered the Veteran's statements and provided an assessment regarding the Veteran's limitations from his sleep apnea and back disabilities.  Therefore, the Board finds that the examinations were adequate for rating purposes.  The Veteran's VA outpatient treatment records have been associated with the Veteran's virtual claims folder.  The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  TDIU 

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(b).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Prior to December 21, 2011, the Veteran was service-connected for obstructive sleep apnea, rated at 50 percent disabling; and degenerative disc disease of the lumbar spine, rated as 20 percent disabling.  His combined rating was 60 percent.  Therefore, prior to December 21, 2011, the criteria for a TDIU under 38 C.F.R. § 4.16(a) was not met.  

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

In its March 2015 remand, the Board referred the Veteran's claim to the VA Director of the Compensation Service, for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b) (2015).  The Acting Director of Compensation Service considered whether extraschedular consideration was warranted in a July 2016 decision and determined that individual unemployability benefits were not warranted.  In that regard, the Acting Director found that the Veteran's back disability only caused physical activity difficult, not impossible; the sleep apnea caused no occupational impairments and the Veteran's non service-connected disabilities also caused him to be unemployable.  Consequently, as the claim has been denied on an extraschedular basis by the Chief of Compensation Service, the Board may now consider whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b) (2015).

The evidence of record indicates that the Veteran has an educational background of 2 years of college and last worked as a package delivery person for 2 months in 2006.  Previously, he worked in sales from 1998 to 2005.  A September 2010 Residual Functional Capacity (RFC) Assessment included in the Veteran's Social Security Administration (SSA) disability records indicates that due to the Veteran's spine disorder, he was limited to lifting or carrying more than 20 pounds occasionally and up to 10 pounds frequently; could stand/or walk about 6 hours in a 8 hour work day; could occasionally climb stairs; could never climb ladders; and could balance, stoop, kneel, crouch and crawl without a problem.  Due to his sleep apnea, the RFC assessment indicated that the Veteran did not have significant occupational limitations.  The SSA report found that the Veteran was not disabled based on his physical limitations and his past work and educational experience.  

In his August 2010 VA Form 21-4138, the Veteran claimed he had limited movement of his spine and had been unable to work since his disc ruptured.  

The Veteran was afforded a VA spine examination in October 2010 where he reported a history of lumbar surgery in 2007.  He denied symptoms of urinary incontinence; urinary urgency; fecal incontinence; numbness; paresthesias; unsteadiness; leg or foot weakness or a history of falls.  He endorsed symptoms of fatigue; decreased motion; stiffness; weakness; spasms; and spinal pain in the lower back, which lasted for hours on a daily basis.  He denied any incapacitating episodes and reported being able to walk up to one fourth of a mile.  On physical examination, the Veteran demonstrated flexion to 40 degrees and extension to 10 degrees, with objective evidence of pain on active range of motion.  The examiner noted that the Veteran would have decreased mobility due to his spine disability and difficulty lifting and carrying.  The examiner also noted that the Veteran experiences pain over the lower back "with almost any activity."  

The Veteran was afforded another VA examination in November 2010 requesting an assessment of the functional limitations of the Veteran's service-connected sleep apnea and spine disability.  Regarding the Veteran's sleep apnea, the examiner noted that the Veteran uses a continuous positive airway pressure (CPAP) machine, but reported being tired during the day.  In regard to the Veteran's back disability, he reported low back pain with different activities.  The examiner opined, "[The Veteran] will be able to perform only the most sedentary type [of] work due to his back pain and limited range of motion at his back.  He is also on chronic narcotic pain medication which will impair him somewhat and he should not perform any safety-sensitive work, work around heavy equipment or drive company vehicles."  

A March 2012 vocational rehabilitation assessment report indicates that in 2009, the Veteran enrolled in college in an attempt to rehabilitate himself, but missed too many classes due to chest pains and had to drop out in 2010.  The report concluded that the Veteran was incapable of engaging in any type of work - physical or sedentary.  

The Board finds the SSA functional assessment reports and VA examination reports to be the most probative evidence of record.  The specialists interviewed the Veteran, considered his responses and statement and provided an assessment of the severity and functional impairment of his disabilities.  The November 2010 VA examiner arrived at a different conclusion from the SSA specialist.  In that regard, the VA examiner found that the Veteran would be severely limited in his ability to carry on anything more than sedentary employment - and it would have to be "the most sedentary position."  The examiner also considered the impact of the Veteran's medication on any potential employment and found that the effects of the medications would further limit the positions he would be able to fulfill.  On the other hand, the SSA specialist found that the Veteran could lift and carry certain weight limits and did not find that his back prevented him from engaging in some physical and mostly all sedentary positions.  However, the specialist did not state any impact the Veteran's medications may have had on any potential employment.  

Here, the Veteran has limited education - he only completed 2 years of college.  Although as mentioned above, he attempted to further his education, he was forced to quit due to chest pains (a non service-connected disability).  Further, his work experience has mostly been in one field - sales.  His back disability substantially prevents him from engaging in most physically laborious activities and therefore is only left to sedentary work.  However, the VA examiner states that even his ability to engage in most sedentary professions is limited due to his inability to sit or stand for periods of time and his pain medication may affect his thought processes.  This assessment limits the type of sedentary work the Veteran could perform and with his experience in only a limited field, it make most positions impractical.  Although the reason for the Veteran being precluded from gaining additional educational experience was based on his non service-connected disability, the Board still finds that regardless, his level of education demonstrates that he does not possess a high level of education needed for specialized sedentary positions.  The record includes the July 2012 statement of the Veteran detailing his work experience between June 1998 and March 2006.  It is indicated that he worked for 5 different companies.  He worked in sales for several companies and for shorter periods in package delivery and as a warehouse worker.  Most of the jobs included driving as part of the job duties.  As noted above, the VA examiner indicated that the pain medication will cause impairment and the Veteran should not drive company vehicles.  

Resolving any doubt in the Veteran's favor, the Board finds that there is sufficient evidence to find that the Veteran was unemployable due to his service-connected disabilities prior to December 21, 2011.  Resolving doubt in favor of the Veteran, the claim of entitlement to a TDIU on an extraschedular basis is granted.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), prior to December 21, 2011, is granted, subject to regulations applicable to the payment of monetary benefits. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


